13-3106-cv
Grosso v. Biaggi


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 7th day of March, two thousand fourteen.

PRESENT: REENA RAGGI,
                 DENNY CHIN,
                                 Circuit Judges,
                 MAE A. D’AGOSTINO,
                                 District Judge.*
----------------------------------------------------------------------
JACQUELINE SUZANNE GROSSO,
                                 Plaintiff-Appellant,

RALPH GROSSO,
                                 Plaintiff,
                                                                         No. 13-3106-cv

                                 v.

MARIO BIAGGI, JR., DBA BIAGGI & BIAGGI,
                                 Defendant-Appellee.**
----------------------------------------------------------------------


*
 The Honorable Mae A. D’Agostino, of the United States District Court for the Northern
District of New York, sitting by designation.

** The    Clerk of Court is directed to amend the official caption as shown above.
                                                     1
APPEARING FOR APPELLANT:                  JACQUELINE GROSSO, pro se, Carversville,
                                          Pennsylvania.

APPEARING FOR APPELLEE:                   A. MICHAEL FURMAN (Eric Daniel
                                          Mercurio, on the brief), Furman Kornfeld &
                                          Brennan LLP, New York, New York.

       Appeal from a judgment of the United States District Court for the Southern District

of New York (Jesse M. Furman, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on July 23, 2013, is AFFIRMED.

       Plaintiff Jacqueline Grosso, proceeding pro se, appeals from the dismissal of her

legal malpractice complaint against defendant Mario Biaggi, Jr. for failure to state a claim.

We assume the parties’ familiarity with the underlying facts, the procedural history of the

case, and the issues on appeal.

       We review de novo a dismissal pursuant to Fed. R. Civ. P. 12(b)(6), see Chambers

v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002), reading pro se complaints with

“special solicitude” and interpreting them to raise the “strongest [claims] that [they]

suggest[],” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal quotation marks

omitted). To survive a motion to dismiss under Rule 12(b)(6), the complaint must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

       An independent review of the record and relevant case law reveals no error in the

district court’s order granting defendant’s motion to dismiss, as, for the reasons stated in

                                             2
the court’s order, Grosso failed to state a claim for relief that was plausible on its face.

Accordingly, we affirm substantially for the reasons set forth by the district court in its

thorough and well-reasoned Memorandum Opinion and Order entered on July 17, 2013.

       We have considered Grosso’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                   FOR THE COURT:
                                   CATHERINE O=HAGAN WOLFE, Clerk of Court




                                             3